PER CURIAM.
Upon the main question between the parties, the construction of section 38 of the Public Service Commissions Raw (Laws 1907, c. 429), we concur in the reasoning of the Appellate Division of the Second Department in Morgan v. Woolverton (decided January 14, 1910) 120 N. Y. Supp. 1008, and shall hereafter follow it in preference to Richardson v. Woolverton, 117 N. Y. Supp. 908, where the point as to the meaning of the word “baggage” was not brought before the court.
The testimony of the expert dressmaker as to the value of the dresses lost was not based on sufficiently definite information to make it valuable; hut its admission was not reversible error. The jury took the plaintiff’s own much lower figures, which represented the actual *607cost of the dresses to his assignor. The testimony of the expert jeweler was competent, and fixed the value of the jewelry approximately at $80. The jury gave the plaintiff his own estimate of $200, which had no support in the evidence. This was evidently due to oversight.
The judgment should be reversed, and a new trial ordered, with costs to abide the event, unless plaintiff stipulates to reduce the amount, by deducting $120 and interest to date of verdict, in which case it should be affirmed, without costs.